DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/09/2022 is acknowledged.
	Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0051, line 4, it appears that the phrase “wholes 127” should read --holes 127--.  
Appropriate correction is required.
Claim Objections
Claims 10, 11, and 13 are objected to because of the following informalities:  
Claim 10 recites the limitation “forming venting slots or venting openings” in line 2. It appears that this limitation should read -- forming the venting slots or venting openings-- to clarify that the same venting slots/openings as previously recited in claim 9 are recited.
Claim 11 recited the limitation “an area in front of ankle” in line 2. It appears that this limitation should read --a front ankle area-- or similar language.
Claim 13 recites the limitation “a heels section” in line 2. It appears that this limitation should read --a heel section--.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaBonte (US 7,533,479).
Regarding claim 1, LaBonte discloses a method for producing a foot part for a sports shoe, the method comprising: producing a flexible forming part (shell 65) for a shoe collar and a shoe sole of the foot part; and joining edges of the flexible forming part along the shoe sole and around a toe cap (column 5, lines 25-51; column 6, lines 36-46; Fig. 7).
Regarding claim 2, LaBonte discloses that  the edges of the flexible forming part are joined by sewing, heating, or gluing (column 5, lines 45-51).
Regarding claim 4, LaBonte discloses that the flexible forming part is produced by punching out from a layer material or by casting into a blank (such as by die-cutting; column 7, lines 46).
Regarding claim 6, LaBonte discloses that the foot part is an inner shoe (wherein additional elements may be added to the outer portions of shell 65, such as outsole 31).
Regarding claim 8, LaBonte discloses forming in the flexible forming part a deepening (depressions 52, 54) in an area of an ankle (column 5, lines 17-22; Fig. 5-7).
Regarding claim 11, LaBonte discloses forming in a heel region of the flexible forming part or in an area in front of ankle cutout channels or holes (spaces between projections 95) to increase flexibility of the flexible forming part (Fig. 13).
Regarding claim 12, LaBonte discloses attaching a middle of the flexible forming part to a heel section of a shoe last (last 106; column 8, line 54-column 9, line 53; Fig. 14).
Regarding claim 13, LaBonte discloses bending side sections of the flexible forming part around a heels section in a direction to a toe of a shoe last (column 8, line 54-column 9, line 53; Fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBonte, as applied to claim 1.
Regarding claim 3 and 5, LaBonte discloses that the forming part/layer material may be a thermoformable foam, but does not specifically disclose polyurethane foam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the forming part/layer material of polyurethane foam in order to use a thermoformable foam well known for use in shoes which provides support and comfort to the foot.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, LaBonte discloses that the foot part is attached to a hard shell (rigid ankle support 26; column 10, lines 5-8). LaBonte does not specifically disclose that the two parts are glued. .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBonte, as applied to claim 1, in view of Demarchi (US 6,148,546).
 LaBonte does not specifically disclose venting slots or openings. Demarchi teaches a foot part for a sports shoe which includes venting slots or venting openings (notches 15). The venting slots are in an area of the shoe sole (adjacent to the shoe sole). The venting slots provide flexibility and ventilation in the sports shoe (column 3, lines 29-34; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide venting slots or openings, as taught by Demarchi, to the foot part of LaBonte in order to provide flexibility and ventilation to the sports shoe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732